DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 10-12, 15, 17, 18, and 20-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, and 15, the claims have been amended to now include limitations of previous 7, 16, and 19, respectively, which were noted as being allowable in the Final Action filed 2/1/2021.  
Regarding the previous Rejection of claims 1, 10 and 15 under USC 112 (b), Applicant has overcome the rejected language by amending the claims to omit the previous limitation of “configured to travel” for being “movable along the first core surface” as suggested by the examiner.  Thus, the rejection is overcome and arguments regarding the claims under USC 112(b) are rendered moot.
Regarding the previous Rejection of claims 7, 16 and 19 under USC 112 (b), Applicant has overcome the rejected language by amending the claims to omit the previous limitation of “configured for forming a leading edge cavity” for comprising “a leading edge core for forming a leading edge cavity in an airfoil.”  Thus, the rejection is overcome and arguments regarding the claims under USC 112(b) are rendered moot.
Regarding the closest prior art of Lee (USPN 9,132,476), the claims as now filed are in complete opposition to that which may be anticipated or rendered obvious over Lee.  Specifically, the amended claims now require that the claimed core comprise, inter ala, a leading edge core for forming a leading edge cavity in an airfoil and included the first core surface being substantially flat.  The prior art of Lee the core with the flat core surface being a trailing edge core (see Lee 322 Fig. 25).  Modification of Lee to be the complete opposite of what is taught would not have been obvious and would require inordinate hindsight by the examiner to continue applying Lee as a prior art reference in subsequent rejections. For these reasons, the amendments as currently filed are seen to overcome the record of prior art.  
Regarding claims 2, 3, 11, 12, 17, 18, and 20-25 are allowable as depending from an allowable claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        




/KEVIN C ORTMAN JR./Examiner, Art Unit 1782